Mr. Justice McGoorty delivered the opinion of the court. 2. Damages, § 205*—when instruction referring to declaration is not reversibly erroneous. In an action to recover damages for personal injuries, where the declaration alleged such injuries would disable the plaintiff for the rest of her life from attending to her affairs and business, but no attempt was made to establish a basis for damages except for suffering, and the plaintiff’s attending physician testified there was no permanent injury, held that there was no reversible error in giving an instruction as to estimating the amount of damages if the jury should find that the plaintiff had sustained damages “as charged in the declaration.” 3. Damages, § 129*—when verdict for personal injuries is not excessive. In an action to recover damages for personal injuries, where the plaintiff received a fracture of the neck of the right humerus, with, a union of the fragments of the bone at the point of fracture, and there was three years later, at the time of trial, some limitation of motion, held that a verdict for $1,500 damages was not excessive.